Motions Granted; Order filed January 24, 2019




                                       In The

                        Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00172-CV
                                    ____________

                        DR. JOEL JOSELEVITZ, Appellant

                                          V.

 CAROL ROANE, INDIVIDUALLY, AND COX MEDIA GROUP, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-66926

                                      ORDER

      On December 11, 2018, this court issued an order abating the appeal because
appellant indicated to this court that the parties were engaged in discussion to settle
the issues on appeal.

      On January 4, 2019 appellee Carol Roane filed a motion to reinstate the appeal
because she is not engaged in settlement discussions with appellant. On January 22,
2019 appellee Cox Media Group filed a motion joining Roane’s motion.
         The motions are granted. Our order of December 11, 2018, is withdrawn. The
appeal is reinstated. Appellant’s reply brief is due within 15 days of the date of this
order.

                                        PER CURIAM